DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 8,641,757. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a prosthetic heart valve and deployment system comprising a delivery handle and a “hybrid” prosthetic heart valve. Said heart valve including a non-expandable, non-collapsible valve member defining a flow orifice therethrough and valve leaflets configured to permit one-way blood flow through the flow orifice from an inflow end to an outflow end of the valve member and an expandable coupling stent. (Note that claim 1 is generic to either a balloon expandable or self-expandable stent. Current claim 2 claims a balloon catheter).
However, ‘757 fails to teach a sewing ring surrounding the inflow end thereof and non-collapsible valve member and having commissures and an (undulating) sewing ring which are well known components of a non-expandable, non-collapsible valve member and would have been obvious to one skilled in the art to have claimed to yield predictable results (including all know components). See at least current par. 0017 wherein applicant is claiming commercially available heart valves wherein it would have been obvious to one having ordinary skill in the art to have tried any component with a reasonable expectation of success. Claim 14 is the most comprehensive claim.
Regarding the self-expandable coupling stent claims: At least claims 3, 9 and 15 claim a self-expandable coupling stent. It is well known in the art that expandable stent can be self-expandable (applicant’s claim 3) or balloon expandable (applicant’s claim 2) and would have been obvious to one having ordinary skill in the art to have substituted one for the other to obtain predictable results. Further, it would have been obvious to have claimed all claims in-combination.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13of U.S. Patent No. 9,561,100. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a prosthetic heart valve and deployment system comprising a delivery handle, balloon catheter and a “hybrid” prosthetic heart valve. Said heart valve including a non-expandable, non-collapsible valve member defining a flow orifice therethrough and valve leaflets configured to permit one-way blood flow through the flow orifice from an inflow end to an outflow end of the valve member and an expandable coupling stent. (Note that claim 1 is generic to either a balloon expandable or self-expandable stent).
However, ‘100 fails to teach a sewing ring surrounding the inflow end thereof and/or a non-collapsible valve member and having commissures and an (undulating) sewing ring which are well known components of non-expandable, non-collapsible valve member in the art and would have been obvious to one skilled in the art to have claimed. See at least par. 0017 of specification wherein applicant is claiming commercially available heart valves.
Regarding the self-expandable coupling stent claims: It is well known in the art that expandable stent can be self-expandable or balloon expandable and would have been obvious to one having ordinary skill in the art to have substituted one for the other to obtain predictable results. Finally, it would have been obvious to have claimed all claims in combination.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 8,348,998. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a prosthetic heart valve and deployment system comprising a delivery handle, balloon catheter (current claim 2) and a “hybrid” prosthetic heart valve. Said heart valve including a non-expandable, non-collapsible valve member defining a flow orifice therethrough and valve leaflets configured to permit one-way blood flow through the flow orifice from an inflow end to an outflow end of the valve member and an expandable coupling stent. (Note that claim 1 is generic to either a balloon expandable or self-expandable stent).
See at least claim 3 teaching an undulating sewing ring.
Regarding the self-expandable coupling stent claims: However, ‘998 is directed to a balloon expandable coupling stent and not a self-expandable coupling stent. It is well known in the art that expandable stent can be self-expandable or balloon expandable and would have been obvious to one having ordinary skill in the art to have substituted one for the other to obtain predictable results. 
See at least current par. 0017 of applicant’s specification, wherein applicant is claiming commercially available heart valves wherein it would have been obvious to one having ordinary skill in the art to have tried any component thereof with a reasonable expectation of success. Further, it would have been obvious to have claimed all claims in combination.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9,005,277. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a prosthetic heart valve and deployment system comprising a delivery handle, balloon catheter (current claim 2) and a “hybrid” prosthetic heart valve. Said heart valve including a non-expandable, non-collapsible valve member defining a flow orifice therethrough and valve leaflets configured to permit one-way blood flow through the flow orifice from an inflow end to an outflow end of the valve member and an expandable coupling stent. (Note that current claim 1 is generic to either a balloon expandable or self-expandable stent).
See at least claim 5 teaching an undulating sewing ring.
Regarding the self-expandable coupling stent claims: However, ‘277 is directed to a balloon expandable coupling stent (plastically-expandable) and not a self-expandable coupling stent, it is well known in the art that expandable stent can be self-expandable or balloon expandable and would have been obvious to one having ordinary skill in the art to have substituted one for the other to obtain predictable results. 
See at least current par. 0017 wherein applicant is claiming commercially available heart valves wherein it would have been obvious to one having ordinary skill in the art to have triedl/claimed any component with a reasonable expectation of success. Further, it would have been obvious to have claimed all claims in combination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759. The examiner can normally be reached 6:00 am - 5:00 pm Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE E SNOW/           Primary Examiner, Art Unit 3774